Citation Nr: 1041330	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-33 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for pancreatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, E.P.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to March 1973, in 
addition to service from September 3, 1974, to July 15, 1975, 
with a discharge under other than honorable conditions.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In August 2010, the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge designated by the Chairman 
of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).  A copy of the transcript of that hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA duty to 
assist requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a claim 
and in claims for disability compensation requires that VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  38 C.F.R. § 3.159.  

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
the types of evidence that "indicate" that a current disability 
"may be associated" with military service include credible 
evidence of continuity and symptomatology such as pain or other 
symptoms capable of lay observation.  See McClendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).

The Board also notes that Title 38, section 1116(b)(1), United 
States Code, directs the Secretary of VA to "prescribe 
regulations providing that a presumption of service connection is 
warranted for [a] disease" when a positive statistical 
association exists between Agent Orange exposure and the 
occurrence of that disease in humans.  The statute further 
provides that a positive association exists when "the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association."  In making this 
determination the Secretary is to take into account reports from 
the National Academy of Sciences (NAS) under section 3 of the 
Agent Orange Act of 1991 as well as all other available sound 
medical and scientific information. 38 U.S.C. § 1116(b)(3).  To 
carry out this directive, the NAS convened an Institutes of 
Medicine (IOM) committee to answer "whether a statistical 
association with herbicide exposure exists."  Agent Orange Act 
of 1991, Pub.L. No. 102-4, 105 Stat. 11 § 3(d)(1)(A) (codified as 
amended at 38 U.S.C. § 1116).  The IOM provides an answer to the 
question of statistical association in its biannual "Agent 
Orange Updates."  The Agent Orange Updates recommend that 
section 1116(a) include a disease on its list of diseases to 
which the presumption applies when that disease is placed in the 
"Sufficient Evidence of an Association" category, but recommend 
against inclusion if the disease is placed in any of the Updates' 
remaining three categories.  See Comm. to Review the Health 
Effects in Vietnam Veterans of Exposure to Herbicides, Inst. of 
Medicine of the Nat'l Academies, Veterans and Agent Orange: 
Update 2002 (Fourth Biennial Update 2003) (noting that the 
remaining three categories are "Limited or Suggestive Evidence 
of an Association," "Inadequate or Insufficient Evidence to 
Determine Whether an Association Exists," and "Limited or 
Suggestive Evidence of No Association").  

Current VA regulations provide that certain disorders associated 
with herbicide agent exposure in service may be presumed service 
connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).  Veterans diagnosed with an enumerated 
disease who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  Pancreatitis is not 
listed among these enumerated diseases.

VA, under the authority of the Agent Orange Act of 1991, has also 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 72 Fed. Reg. 32,395 (Jun. 12, 
2007).  

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007) ("The existence of presumptive service 
connection for a condition based on exposure to Agent Orange 
presupposes that it is possible for medical evidence to prove 
such a link before the National Academy of Sciences recognizes a 
positive association.").  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that when a 
claimed disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran contends that he was exposed to Agent 
Orange during service in the Republic of Vietnam.  The available 
record demonstrates that he served in the Republic of Vietnam and 
the Board finds that it may reasonably be presumed that to some 
extent he was exposed to Agent Orange during active service.  The 
Board also notes that in a February 2007 VA treatment report 
Dr. N.W. noted the Veteran's diabetes was most likely a factor in 
the development of his pancreatitis, that type II diabetes 
mellitus had been correlated with Agent Orange exposure, and that 
it was likely that the Veteran's diabetes mellitus and 
pancreatitis were related to chemical/Agent Orange exposure in 
Vietnam.  No rationale, however, was provided for these opinions.  
A March 2009 VA examiner found that chronic pancreatitis was not 
caused by or a result of type II diabetes mellitus.  As rationale 
for the opinion it was noted that type II diabetes mellitus was 
not known to cause chronic pancreatitis.  

In light of the conflicting medical opinions of record, the Board 
finds the Veteran should be given the opportunity to provide any 
additional information he may have to support his claim.  An 
additional VA medical opinion should also be obtained.  
Therefore, additional development is required for an adequate 
determination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide any additional information he may 
have to support of his claim.  An 
appropriate amount of time for a response 
should be provided.  Any evidence received 
should be associated with the file. 

2.  Thereafter, the Veteran's claim file 
and any additional evidence received 
should be reviewed by an appropriate VA 
medical specialist for an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
his pancreatitis developed as a result of 
service, to include as a result of Agent 
Orange exposure or was incurred or 
aggravated as a result of type II diabetes 
mellitus.  Information indicating the 
examiner's acquired expertise as to these 
matters and the medical and scientific 
information considered should be provided.  
Additional examinations, studies, and 
requests for information should be 
conducted as necessary for an adequate 
opinion.  The opinion should be provided 
based on a review of the medical evidence 
of record and sound medical principles.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
All applicable laws and regulations should 
be considered.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

